Guy, J.
This is an action for an accounting. Decedent created a trust in the income of a trust fund for the benefit of her son dúring his lifetime. Upon his death she directed the remainder of the trust fund to be transferred to his issue in such proportion as they would have received had he died intestate seized and possessed thereof; in case the son died leaving no issue him surviving the remainder was bequeathed to certain persons; under one of whom defendant bank claims. One grandchild of the son survives. If issue is a word of purchase, meaning descendants, the whole fund in dispute goes to the grandchild; if it is a word of limitation meaning children only the portion of the fund in dispute goes to the defendant bank as the assignee thereof. I think under the terms of this will the defendant meant to use 'the word “ issue ” in its general sense, meaning thereby descendants, and not merely as a word of limitation restricting the beneficiaries thereof to children only. Soper v. Brown, 136 N. Y. 244, 248; Drake v. Drake, 134 id. 220, 224; New York Life Ins. & Trust Co. v. Viele, 161 id. 11, 19; Schmidt v. Jewett, 195 id. 486, 490. The account should be passed and the will construed in accordance with this opinion. Bindings (defendant People’s Bank) passed upon.
Judgment accordingly.